Title: To James Madison from John Gavino (Abstract), 21 April 1805
From: Gavino, John
To: Madison, James


21 April 1805. No. 5. “I have the honour of transmittg. you annexd duplicates of my lasts No. 2, 3 & 4, but am not favourd with any of yours.
“The Toulon fleet then mentiond to have past to the Westward were joind by One french ship the Line & six spanish ditto, wth. 2000 Horsemen, & some frigates from Cadiz, but their destination does not transpire, the spanish Ship St. Raphael of 80 Guns got on shore coming out of Cadiz—she got off and proceeded the next day to join the fleets; Sir John Orde with 6 Brith: Sail the Line, followed them. The only acct: we have of Lord Nelsons Squadron, is his being seen 21 days ago off the Island of Sardenia.
“The U.S. Brig of Warr Siren Capn: Stewart is now here & Intends sailing this day on a Cruise to the Eastward.”
